Citation Nr: 0028448	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-13 527A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original evaluation for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from June 1966 to June 
1970, and again from November 1986 to December 1986.  This 
case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 1996 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board and was remanded in 
November 1999 for additional evidentiary development.  That 
development having been completed, the case is now ready for 
appellate review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2. The appellant's service-connected low back disorder is 
manifested by no more than moderate degenerative disc 
disease of the lumbar spine, and degenerative joint 
disease with no more than moderate limitation of motion.

3. The appellant's low back disorder is not manifested by 
severe limitation of range of motion, severe low back 
strain or severe intervertebral disc syndrome with sciatic 
neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings, and severe impairment is not nearly 
approximated.


CONCLUSION OF LAW

The criteria for an original disability rating in excess of 
20 percent for service-connected degenerative joint disease 
and degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81  (1990).  Here, the appellant's claim is well 
grounded because he has established service connection for 
degenerative joint disease and degenerative disc disease and 
has appealed the initial assignment of less-than-complete 
benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Because the appellant's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that the appellant 
was provided a recent VA examination for his back disability 
as well as an earlier VA examination.  The RO requested the 
appellant to provide any private medical records available, 
and the RO collected the appellant's service medical records 
and VA medical records.  The appellant has not indicated that 
there is any other relevant evidence available but not yet of 
record.  Hence, the Board finds that the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) is met.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

II.  Evidence

The appellant's service medical records from May 1970 
indicate chronic low back pain and a diagnosis of 
spondylolisthesis, grade one at L5-S1.  In 1986, the 
appellant's service medical records again show spondylolysis 
with spondylolisthesis of L5 and S1 with some degenerative 
changes.

A VA examination in November 1995 revealed that the appellant 
complained of pain and numbness, difficulty standing, and 
difficulty lifting heavy loads.  The examiner found the 
appellant's gait, tandem, toe and heel walk to be normal.  He 
could do a full squat without difficulty and stood with his 
weight on each leg evenly.  The examiner found range of 
motion to be 80 degrees flexion, right and left side bending 
to 30 degrees, right and left rotation were each 30 degrees.  
There was no atrophy of the back, thighs or calves.  Right 
and left hip flexion was 120 degrees and straight leg raising 
was 60 degrees bilaterally.  X-rays revealed bilateral pars 
defect of L5 with grade 1 anterior subluxation of L5 with 
respect to S1 with marked narrowing of the L5-S1 disc space 
with moderate sized anterolateral osteophytes.

The appellant was initially assigned a 20 percent disability 
rating.

Statements from the appellant's wife and other lay statements 
indicate that the appellant has suffered from back problems 
of increasing severity.

VA outpatient treatment notes between November 1996 and April 
1997 indicate a diagnosis of mild disc disease of the lumbar 
spine and osteophyte formation.  The treatment notes indicate 
transient numbness of both legs.  

A private  magnetic resonance imaging (MRI) of the lumbar 
spine in December 1996 revealed spondylolisthesis at L5-S1, 
Grade I to II with advanced degenerative change but no 
localized disc protrusion.

A private clinical examination in March 1997, revealed 
complaints of lower back pain.  The appellant's back was 
mildly uncomfortable to palpitation.  Motor and sensory 
testing was intact in the lower extremities, with 5/5 
strength throughout and deep tendon reflexes present and 
equal.  The physician reviewed the x-rays and MRI results and 
diagnosed the appellant with degenerative changes at L5-S1 
with a grade I spondylolisthesis.  The examiner recommended 
spinal fusion at L5-S1 to relieve symptoms.  

After a remand from the Board, the appellant underwent 
additional VA examinations.  At a VA orthopedic examination 
in January 2000, the appellant complained of low back pain 
with occasional numb feet and spot numbness.  The examiner 
found the appellant to have a normal gait and normal stance.  
He was able to perform a deep knee bend and could heel and 
toe walk without difficulty.  He exhibited excellent 
coordination and good strength in all muscles in the lower 
extremities.  The appellant was able to bend forward 
approximately 50 degrees before experiencing pain and had 25 
degrees extension without pain.  Lateral rotation was 20 
degrees to both the left and right.  There was no muscle 
spasm noted, and no deficit in reflexes including ankle jerk.  
Based on the examination and x-rays taking in January 2000, 
the examiner provided a diagnosis of grade II 
spondylolisthesis with marked degenerative changes.  The 
examiner noted that strength is 4+/5 and that activities of 
daily living are unaffected.

The appellant underwent a VA neurological examination in 
February 2000.  The examiner noted that the appellant 
complained of constant pain but without significant flare-
ups.  Range of motion of the thoracolumbar spine was flexion 
of 70 degrees, extension of 30 degrees, right and left 
lateral bending of 20 degrees, and rotation of 40 degrees.  
The examiner noted no objective evidence of painful motion, 
spasm, weakness, or tenderness.  Musculature of the back was 
normal.  The sensory and motor systems were intact.  Motor 
strength was 5/5 bilaterally.  Deep tendon reflexes were 
present and equal throughout.  The diagnosis was Grade I 
spondylolisthesis L5-S1, which is stable with mild 
degenerative joint disease.

III.  Analysis

Diagnostic Code (DC) 5003 pertains to degenerative arthritis.  
It authorizes a disability rating based on limitation of 
motion of the body part affected.  38 C.F.R. § 4.71a, DC 5003  
(1999).  Limitation of motion of the lumbar spine is covered 
under DC 5292.  It authorizes ratings of 10 percent for 
slight, 20 percent for moderate, and 40 percent for severe 
limitation of range of motion.  38 C.F.R. § 4.71a, DC 5292  
(1999).

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (1999).  

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (1999).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Here, the Board finds that the appellant's lumbar limitation 
of motion most closely represents moderate limitation.  The 
most recent medical evidence shows extension to 30 degrees, 
bilateral bending to 20 degrees, rotation to 40 degrees, and 
flexion to 70 degrees.  It is worth noting that neither 
muscle spasm nor swelling were found and pain on motion was 
found at the limits of those ranges of motion.  These 
objective findings do not closely represent the level of 
disability contemplated by "severe" limitation of lumbar 
motion.

The above range of motion findings are consistent with other 
test results shown in the claims file.  In November 1995, 
flexion was to 80 degrees, and extension to 20 degrees, right 
and left bending were to 30 degrees and rotation was 50 
degrees bilaterally.  In January 2000, range of motion 
testing showed forward flexion to 50 degrees, extension of 25 
degrees and bilateral rotation of 20 degrees.  Of these 
ranges of motion only the bilateral rotation varies greatly, 
from 50 degrees in 1995 to 20 degrees in January 2000 to 40 
degrees in February 2000.  The Board finds that the most 
recent examination results, falling between the two previous 
examinations, represents the most credible finding.

The Board finds that these ranges of motion most closely 
approximate a moderate disability rather than a severe 
disability. The terms "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "slight", 
"moderate" and "severe" is used by VA examiners and others 
and although an element of evidence to be considered by the 
Board, are not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment most closely resembling severe 
limitation of motion.  The veteran consistently complained of 
low back pain and the Board does not doubt his assertions.  
However, the medical evidence shows that he is able to walk 
normally with no limp, has no atrophy of the lower 
extremities, and has no lumbar muscle spasm or swelling.  The 
January 2000 VA examination report specifically relates that 
activities of daily living are unaffected.

Overall, the Board finds that the preponderance of the 
evidence shows that the appellant has moderate limitation of 
motion of the lumbar spine.  This is based on the evidence as 
a whole, and not on just one reading at an isolated time.  
Over the years, there have been varying degrees of limitation 
of motion in the various planes of motion.  However, in no 
instance does the medical evidence show severe limitation of 
range of motion of the lumbar spine.  

The appellant's low back disorder may be alternatively rated 
under DC 5295 for lumbosacral strain.  38 C.F.R. § 4.71a, DC 
5295 (1999).  However, severe disability with symptoms such 
as listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or even some of the above with abnormal mobility on 
forced motion is not exhibited.  

The appellant's low back disorder is currently rated under DC 
5293 because it involves degenerative disc disease.  
38 C.F.R. § 4.71a, DC 5293  (1999).  However, a rating in 
excess of 20 percent is not warranted under that code either.  
A 20 percent rating requires "moderate" intervertebral disc 
syndrome with "recurring attacks."  Id.  A 40 percent 
rating requires "severe" disability with "recurring" 
attacks and "little intermittent relief."  Id.  In this 
case, the evidence does not indicate a "severe" level of 
disability.  The veteran's low back disorder does not involve 
muscle spasm or absent ankle jerk.  In addition, even though 
the veteran has complained of some tingling or numbness in 
his left leg, neurological examination has not confirmed any 
sciatic neuropathy or other neurological findings.  The 
November 1995 and January and February 2000 VA examinations 
reports indicate that the appellant's gait is normal and his 
stance is normal.  The appellant is able to toe and heel 
walk, and can do deep knee bends.  The February 2000 
examination report specifically indicates that sensory 
examination is intact to soft touch, pinprick and 
proprioception throughout.  Strength remains good and deep 
tendon reflexes are present and equal.  Overall, while the 
appellant has complained of some symptoms of intervertebral 
disc syndrome, there is no more than moderate neuropathy 
demonstrated.  

In light of the above, the Board finds that the veteran is 
not entitled to a disability rating in excess of 20 percent 
for his low back disorder pursuant to the Rating Schedule, 
and no such rating was temporarily warranted.  Fenderson v. 
West, 12 Vet. App. 119, 126  (1999).  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran or her representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds no provision 
upon which to assign a higher rating.  There is no evidence 
of ankylosis of the spine or residuals of vertebral fracture 
with cord involvement, therefore, application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (1998) are 
not warranted.

In making this determination, the Board has considered both 
objective manifestations and functional impairment of the low 
back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the preponderance of the evidence is against the claim.  The 
evidence regarding this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991).

Therefore, the criteria for a disability rating in excess of 
20 percent for degenerative joint disease and degenerative 
disc disease have not been met.


ORDER

Entitlement to an increased original disability rating for 
service-connected degenerative joint disease and degenerative 
disc disease, lumbar spine, is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

